Filed 12/2/20 P. v. Martin CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                          G058360

           v.                                                            (Super. Ct. No. 17NF2781)

 DOUGLAS MARTIN,                                                         OPINION

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, John
Conley, Judge. Affirmed.
                   Jared G. Coleman, under appointment by the Court of Appeal, for
Defendant and Appellant.
                   Xavier Becerra, Attorney General, Julie L. Garland, Assistant Attorney
General, Steve Oetting and Kristen Ramirez, Deputy Attorneys General, for Plaintiff and
Respondent.
              Appellant Douglas Martin was convicted of aggravated assault on a police
officer, recklessly evading the police and unlawfully taking or driving a vehicle. (Pen.
                                                                                 1
Code, § 245, subd. (c); Veh. Code, §§ 2008.2, 10851, subd. (a).) He contends the trial
court violated section 654 by imposing sentence for the assault because that offense was
part and parcel of his reckless evading. He also seeks independent review of the records
the trial court examined in connection with his Pitchess motion. (See Pitchess v.
Superior Court (1974) 11 Cal.3d 531 (Pitchess).) Finding no basis to review those
records, or otherwise disturb the judgment, we affirm.
                                                  FACTS
              On the afternoon of October 5, 2017, Brea Police Officer David Wearp was
driving an unmarked police vehicle north on the I-5 Freeway when he saw a white van
weaving in and out of traffic. Appellant was driving the van, and there was a woman in
the front passenger seat. After running the van’s license plate number and learning the
vehicle was stolen, Wearp radioed for backup, and several marked police cars arrived in
the area and began following the van along with Wearp.
              Appellant exited the freeway at Katella Avenue and stopped for a red light.
When the light turned green, the officers activated their lights and sirens in order to get
appellant to pull over. Instead, he drove back onto the freeway, and the officers followed
him in hot pursuit. Appellant then exited the freeway again at Ball Road. Largely
oblivious to traffic lights, crosswalks and speed limits, he crossed over the overpass and
reentered the freeway heading south.
              Santa Ana Police Officer Jonathan Ridge trailed appellant in an adjacent
lane on the freeway, and Officer Wearp followed closely behind Ridge. Suddenly,
appellant hit the brakes, and when Ridge’s squad car came up alongside him, he rammed
his van into it. The force of the collision drove both vehicles across several lanes of


       1
              Unless noted otherwise, all further statutory references are to the Penal Code.


                                                      2
traffic, onto the shoulder of the freeway. It also caused Wearp to lose control of his
vehicle and crash into the guardrail. When the dust settled, appellant’s van was roughly
perpendicular to the front of Ridge’s squad car, and Wearp’s vehicle was slightly behind
them.
              Ridge exited his vehicle and took up a position in the fold of his door with
his gun drawn. He told appellant to surrender, but appellant did not comply. Instead, he
backed up his van about 15 feet, shifted into forward gear, and began driving directly
toward Ridge at a rapid rate of speed. At that point, Wearp fired several unsuccessful
shots at appellant. Anaheim Police Sergeant Darrin Lee had arrived at the scene by that
time, and, seeing appellant’s van headed toward Ridge’s squad car, he plowed his car into
it, narrowly preventing Ridge from being hit.
             His van disabled, appellant was taken into custody and charged with car
theft, recklessly evading the police and assaulting Ridge. He also faced a great bodily
injury enhancement on the assault charge, because, as a result of the freeway collision,
Ridge suffered debilitating neck, back and shoulder pain and needed surgery to repair
severe damage to his left wrist.
              At trial, the only disputed charge was the alleged assault on Ridge. The
prosecution argued that, from a factual standpoint, there were two possible bases for that
offense: 1) appellant’s act of ramming his van into Ridge’s squad car on the freeway,
and 2) appellant’s act of driving toward Ridge on the shoulder before Lee plowed into
him. The defense presented testimony from an accident reconstructionist to refute the
first theory. He testified the freeway collision was caused by Ridge driving into
appellant, not the other way around. As for the second theory, defense counsel did not
have much to work with. In closing argument, she simply asserted that appellant “didn’t
act to run over Ridge.”
              In the end, the jury convicted appellant on all three counts, but it found the
great bodily injury allegation not true. The trial court sentenced appellant to six years

                                              3
and four months in prison, comprising five years for the assault and eight months on each
of the remaining counts.
                                      DISCUSSSION
                                      Sentencing Issue
              Relying on the multiple punishment prohibition in section 654, appellant
contends the trial court should have stayed sentence on the assault count because it was
inseparable from the reckless evading count. His argument is premised on the notion that
he had but one objective – to get away from the police – in committing those two
offenses. However, given how the crimes occurred, the trial court could reasonably
conclude appellant assaulted Officer Ridge with the goal of injuring him, not just getting
away from him, and that appellant had ample opportunity to reflect on his actions during
the course of his offenses. We therefore uphold the trial court’s sentencing decision.
               Under section 654, a defendant cannot receive multiple punishment for a
single act or an indivisible course of conduct that results in multiple offenses. (§ 654,
subd. (a); People v. Deloza (1998) 18 Cal.4th 585, 591.) Whether a course of conduct is
indivisible depends on the intent and objective of the defendant. (People v. Harrison
(1989) 48 Cal.3d 321, 335.) Generally, if the defendant’s crimes reflect multiple criminal
objectives, they will be considered divisible, and multiple punishment is permitted.
(People v. Beamon (1973) 8 Cal.3d 625, 639; People v. Blake (1998) 68 Cal.App.4th 509,
512.) But if the defendant’s crimes were “merely incidental to, or were the means of
accomplishing or facilitating one objective,” they will be considered indivisible, and he
may be punished only once. (People v. Harrison, supra, 48 Cal.3d at p. 335.)
              As explained in People v. Jimenez (2019) 32 Cal.App.5th 409 (Jimenez),
section 654 has been further refined in another respect: “[E]ven if a course of conduct is
‘directed to one objective,’ it may ‘give rise to multiple violations and punishment’ if it is
‘divisible in time.’ [Citation.] ‘[A] course of conduct divisible in time, though directed
to one objective, may give rise to multiple convictions and multiple punishment “where

                                              4
the offenses are temporally separated in such a way as to afford the defendant opportunity
to reflect and renew his or her intent before committing the next one, thereby aggravating
the violation of public security or policy already undertaken.”’ [Citation.] Section 654’s
purpose is to ensure ‘“‘that a defendant’s punishment will be commensurate with his
culpability.’”’ [Citation.]
              “Whether a defendant had multiple intents or objectives in committing
multiple crimes is generally a question of fact for the sentencing court. [Citation.]
‘When[, as here,] a trial court sentences a defendant to separate terms without making an
express finding the defendant entertained separate objectives, the trial court is deemed to
have made an implied finding each offense had a separate objective.’ [Citation.] Such
findings will be upheld on appeal if supported by substantial evidence. [Citation.]”
(Jimenez, supra, 32 Cal.App.5th at pp. 424-425.)
              The Jimenez court upheld the imposition of separate sentences on facts that
were similar to those before us now. In that case, Jimenez was being chased from behind
by one police car when a second, up ahead of them, began driving toward Jimenez from
the opposite direction. Rather than trying to avoid the second officer, Jimenez drove
directly into his lane and forced him to swerve out of the way to avoid a head-on
collision. He was convicted of both recklessly evading the first officer and assaulting the
second officer.
              Like appellant, Jimenez argued section 654 precluded separate punishment
for his assault because he committed it solely to effectuate his escape from the police.
However, Jimenez rejected this argument for two reasons. First, “Apart from evading the
first vehicle, Jimenez drove on the wrong side of the road heading directly toward the
second vehicle, resulting in the commission of the assault. The evidence was sufficient to
support the court’s implied finding that Jimenez had two objectives — he was both
intending to evade and trying to assault the deputies in the second vehicle. [Citation.]”
(Jimenez, supra, 32 Cal.App.5th at p. 425.)

                                              5
              Secondly, “The trial court also could reasonably have found that Jimenez
had time to reflect before committing the assault. Jimenez could have driven on his side
of the road or moved rather than driving head on toward [the second] vehicle. He chose
not to do so, aggravating the severity of the situation. Jimenez’s initial efforts trying to
evade the first vehicle, and his subsequent assaultive conduct, ‘were volitional and
calculated, and were separated by periods of time during which reflection was possible.’
[Citation.]” (Jimenez, supra, 32 Cal.App.5th at p. 426.)
              Both rationales apply equally in this case. During the course of the high-
speed pursuit of appellant, his van somehow collided with Ridge’s squad car, and their
vehicles ended up together on the shoulder of the freeway. Since Ridge suffered severe
injuries as a result of the collision, and the jury found the great bodily injury allegation
not true, the jury likely looked to appellant’s conduct after the collision in finding him
guilty of assaulting Ridge.
              As we have explained, once appellant’s and Ridge’s vehicles came to rest
on the shoulder of the freeway, Ridge ordered appellant to surrender. However, appellant
backed up his van, shifted into forward gear, and came barreling toward Ridge, which
clearly constituted an assault. Appellant contends he was simply maneuvering his
vehicle in a manner that would allow him to escape from the scene and avoid
apprehension but his van was only a few feet away from Ridge when Lee rammed into it,
a measure that Lee felt was necessary to prevent Ridge from getting hit. The fact Officer
Wearp fired his gun at appellant several times also shows Ridge was in grave danger by
virtue of appellant’s actions. On these facts, the trial court could reasonably conclude
appellant intended to harm Ridge, and was not just trying to flee the scene, when he
drove his van toward him on the shoulder of the freeway.
              In addition, the record shows appellant had ample opportunity to reflect on
his actions at that time. By then, the chase had come to a halt due to the collision.
Appellant was sitting behind the wheel of his van, and Ridge was positioned in the fold

                                               6
of his front door. Ridge ordered appellant to surrender, but instead of giving up the fight,
appellant started driving again. Even if we assume appellant was simply trying to
maneuver his way back onto the freeway to get away from the police, this decision was
divisible in time from the earlier part of the chase. Because he made a conscious decision
to continue his criminal behavior, thus aggravating the situation even further, his
punishment was commensurate with his culpability. The trial court did not violate
section 654 by imposing sentence on both the reckless evading count and the assault
         2
count.
                                                 Pitchess Claim
                  Appellant also asks that we review the materials the trial court examined in
connection with his discovery motion under Pitchess. We decline the invitation.
                  In Pitchess, our Supreme Court held a criminal defendant has a right to
discovery of the personnel records of peace officers to ensure “a fair trial and an
intelligent defense in light of all relevant and reasonably accessible information.”
(Pitchess, supra, 11 Cal.3d at p. 535.) However, the right is not unlimited; only those
records material to the pending litigation are subject to release. (Warrick v. Superior
Court (2005) 35 Cal.4th 1011, 1019; §§ 832.7, 832.8; Evid. Code, §§ 1043-1045.)
                  In this case, appellant made a Pitchess motion with respect to several of the
police officers who were involved in the high-speed chase that led to his arrest.
Appellant was seeking information about any acts of dishonesty or excessive use of force
the officers may have engaged in while performing their official duties. In response, the
trial judge conducted several in-camera hearings to review the officers’ personnel
records, which included their internal affair files. Ultimately, the court ordered the
disclosure of only a limited amount of the information in the records.

         2
                  Appellant additionally contends the trial court violated his due process rights by failing to comply
with section 654. Having found no section 654 violation, we necessarily reject this contention. For the same reason,
we need not address respondent’s backup theory that appellant’s sentence was justified under the multiple victim
exception to section 654. (See generally People v. Newman (2015) 238 Cal.App.4th 103, 117.)


                                                          7
              Appellant requests that we independently review the officers’ personnel
files to ensure no relevant materials were omitted from the trial court’s disclosure order.
Respondent does not oppose the request, and we agree independent review would be the
most effective way to assess the propriety of the court’s order. (See People v. Nguyen
(2017) 12 Cal.App.5th 44, 49-51 (unanimous conc. opn. of Bedsworth, Acting P.J.).)
However, our Supreme Court has determined that, in the context of a Pitchess motion,
meaningful appellate review can be accomplished by examining the sealed transcript of
the trial court’s in-camera review proceedings. (People v. Myles (2012) 53 Cal.4th 1181,
1209; People v. Mooc (2001) 26 Cal.4th 1216, 1229.) Therefore, we have no basis for
examining the officers’ files ourselves. (Ibid.)
              Having reviewed the sealed transcript of the hearings on appellant’s
discovery motion, we find nothing to suggest the trial court failed to fulfill its duties
under Pitchess by making a record of the documents it examined and explaining the basis
for its decision. (See People v. Mooc, supra, 26 Cal.4th at p. 1229 [in ruling on Pitchess
motion, the trial court should make a record of the documents it examined by describing
them on the record].) We therefore have no reason to disturb the court’s disclosure order.
                                       DISPOSITION
              The judgment is affirmed.




                                                   BEDSWORTH, ACTING P. J.
WE CONCUR:



THOMPSON, J.



GOETHALS, J.

                                              8